ORMOND, J.
An exception to the general rule, that the best evidence must be produced, obtains in the case of public *81writings, as it would be improper to permit them to be transported from place to place. [1 Phillips Ev. 428.] In England, it has been held, that the books of the East India Company,and the Bank of England are, for some purposes considered as .public writings, from the interest the public have in them, and'so far as the books themselves would be evidence, if produced, sworn copies may be admitted in evidence. See the authorities referred to by Phillips at page 428, and see also, 1 Starkie, 157; Mann v. Cary, 3 Salkeld, 155; Philadelphia Bank v. Officer, 12; S. & R. 49; Ridgeway v. F. Bank of B. County, ib. 256.
The Bank of the State of Alabama, and its Branches, are the property of the public, and there can be no doubt, that its books are public writings, within the meaning of the rule, and that where the books themselves would be evidence, if produced, sworn copies may be received. How far the entries on the books of the Bank would be evidence, either for or against it, is a question not now before us.
In the present case, a clerk of the Bank was permitted, from memoranda which he had taken from the books, to give parol evidence of the facts there stated, on the part of the Bank. We understand the bill of exceptions to be, not that the clerk produced in Court, a copy from the books of the Bank, of the fact to be proved, but that he had taken memoranda, or notes, from the books, from which he was permitted to give parol evidence of the-facts, of which he had no knowledge, further than as he found them recorded on the books of the Bank. For this error, the judgment must be reversed and the cause remanded.